Citation Nr: 0707005	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral hearing loss, prior to January 
18, 2006.

2.  Entitlement to a current disability evaluation in excess 
of 20 percent for bilateral hearing loss.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active military service from November 1944 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the 
Indianapolis, Indiana, regional office (RO)  that granted 
service connection and assigned a 10 percent disability 
evaluation each for bilateral hearing loss and for tinnitus, 
effective June 2, 2003.  The veteran appealed the assigned 
rating.

A rating decision dated in April 2006 granted a 20 percent 
rating for bilateral hearing loss, effective January 18, 
2006.  The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  
Accordingly, this matter continues on appeal as cited on the 
title page of this decision.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge at the RO in December 2006.  A 
transcript of the hearing is associated with the claims file.   
At the hearing, it was observed that the veteran met the 
criteria for advancement on the docket.  38 C.F.R. § 20.900 
(2006).  Accordingly, this case is being processed in that 
manner. 
 


FINDINGS OF FACT

1.  Prior to January 18, 2006, the veteran's hearing in the 
right ear is consistent with level IV, and hearing in the 
left ear is consistent with level IV.

2.  As of January 18, 2006, the veteran's hearing is in each 
ear is shown by authorized examination to be consistent with 
level V.

3.  The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 6260; an exceptional disability picture that 
precludes the use of the regular rating criteria is not 
shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for bilateral hearing loss prior to January 18, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.85-4.87, Diagnostic Code 6100 (2006).

2.  The schedular criteria for a current rating in excess of 
20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 
6100 (2006).

3.  An initial evaluation in excess of 10 percent for 
bilateral tinnitus is not warranted.  38 U.S.C.A. §1155 (West 
2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); 38 
C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 6260 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By letter dated in June 2003, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims pertinent to 
hearing loss and tinnitus, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was informed of the type(s) of evidence 
needed to establish his claim.  The 2003 letter therefore 
provided notice of the first three elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The RO's 2003 letter also informed him that additional 
information or evidence was needed to support his claim, and 
he was asked to send the information or evidence to VA.  
There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  Here, each of the four elements 
of proper VCAA notice has been met.  See, e.g., 38 C.F.R. 
§ 20.1102 (2006); Mayfield, supra.  

During the pendency of this appeal, the Court issued a 
decision that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (here, the veteran's 
appeal began as a service connection claim for hearing loss 
and tinnitus).  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the element of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id   The veteran was 
provided this notice in March and July 2006.  

Although the VCAA notice with regard to the degree of 
disability did not precede the initial adjudication, the 
veteran was provided with the opportunity to respond to this 
notice.  Additionally, his hearing occurred in December 2006, 
in which he was represented and had the benefit of providing 
any additional argument and evidence.  Thus, the veteran had 
a meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).   For this reason, the veteran has not been 
prejudiced by the timing of the 2006 VCAA notice.

As for the duty to assist, VA treatment records have been 
obtained.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  Significantly, the veteran was afforded VA 
examinations in June 2003 and January 2006 in conjunction 
with his current appeal.  These examinations were adequate 
for rating purposes, and no further examination is warranted 
or justified.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements and each of the five service connection 
elements) and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent disabling, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100 (2006).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately. See 38 C.F.R. 
§ 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide 
that when the puretone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Factual Background

VA outpatient treatment records dated in April 2003 show that 
the veteran was hearing impaired.  His hearing loss was noted 
to be fair.  The assessment was that the right ear showed 
hearing within normal limits from 250-500 Hertz (hz), with a 
mild to moderately-severe sensorineural hearing loss (SNHL) 
fro 1000-8000 hz.  The left ear showed hearing within normal 
limits at 250 hz, with a mild to moderately-severe SNHL from 
500-8000 hz.  Speech discrimination was fair, bilaterally.  
The plan was to fit the veteran with new hearing aids, 
bilaterally.  In May 2003, the veteran expressed satisfaction 
with improved hearing.   

On the authorized audiological evaluation in June 2003, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
65
70
LEFT
50
60
60
65

The puretone average for the right ear was 56 decibels, and 
the puretone average for the left ear was 59 decibels.  
Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.  
The veteran reported constant tinnitus, bilaterally, since 
the service.  

VA outpatient treatment records dated in March 2004 show that 
the veteran was seen for hearing aid adjustment.  Both aids 
were adjusted for better sound.  In February 2005, the 
veteran's right hearing aid needed repair.  In March 2005, 
the veteran reported difficulty with speech discrimination.  
The assessment was that there was a slight decrease from 
2003.  His current hearing aids were adjusted for better 
understanding.  When the veteran was seen for routine 
physical examination in March 2005, his conversational 
hearing was appropriate.  In June and August 2005, the 
veteran was seen for hearing aid repair.  

On the authorized audiological evaluation in January 2006, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
65
75
LEFT
50
55
65
70

The puretone average for the right ear was 63 decibels, and 
the puretone average for the left ear was 60 decibels.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 72 percent in the left ear.  
The veteran reported daily tinnitus of both ears since the 
time of service.  No tinnitus was noted on examination.  

The veteran and his spouse testified at a hearing before a 
Veterans Law Judge at the RO in December 2006.  The veteran 
stated that he could sit next to the telephone and not hear 
it most of the time.  If he wanted to hear what's being said, 
the television volume had to be turned up very high.  Hearing 
transcript, (T.) 3.  The veteran's spouse related how she 
frequently had to repeat her conversation to the veteran.  He 
was able to read lips sometimes.  T. 4.  The veteran 
testified that he could hear fairly well with his hearing 
aids.  T. 6.  He can converse only when it is face-to-face, 
and it is otherwise very frustrating.  T. 7.      

Analysis
Hearing Loss

The veteran has contended that his hearing loss is worse than 
the current disability evaluation reflects.  The veteran 
provided detailed testimony as to the effects of his hearing 
on his ability to converse or participate in daily 
activities, such as answering the telephone or watching 
television.  As noted above, the law provides that the 
disability rating for hearing loss is assigned based on a 
purely mechanical application of the numeric scores from the 
authorized audiologic testing to the relevant criteria.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992)

In this case, it is shown that the test results from the two 
VA examinations accurately reflect the appropriate rating 
based on the degree of hearing loss severity shown to the 
diagnostic criteria provided by regulation.  That is, in the 
June 2003 VA examination, the average decibel loss of 56 in 
the right ear and 59 in the left ear was demonstrated, with a 
speech recognition ability score of 76 percent bilaterally.  
Using the applicable charts relevant to Diagnostic Code 6100, 
these audiology results indicate that the veteran's hearing 
in his right ear is consistent with level IV, and hearing in 
the left ear is consistent with level IV. See 38 C.F.R. 
§ 4.85, Table VI.  As such, a 10 percent evaluation, and no 
more, is warranted.  Id., Table VI.  

The next probative evidence that reveals test results based 
on authorized examination was in January 2006, when a greater 
degree of hearing loss severity was shown.  At this 
examination, the average decibel loss of 63 in the right ear 
and 60 in the left ear was demonstrated, with a speech 
recognition ability score of 72 percent bilaterally.  Using 
the applicable charts relevant to Diagnostic Code 6100, these 
audiology results indicate that the veteran's hearing in his 
right ear is consistent with level V, and hearing in the left 
ear is consistent with level V. See 38 C.F.R. § 4.85, Table 
VI.  As such, a 20 percent evaluation, and no more, is 
warranted.  Id., Table VI.   Since this examination is the 
first authoritative demonstration of the degree of severity, 
the rating began as of the date of examination, January 18, 
2006.  

The Board also observes that the use of Table VIa based only 
on puretone threshold average is not applicable in this case 
for a higher schedular evaluation.  

This appeal for a higher rating stemmed from an initial 
rating determination that had granted service connection.  In 
such situations, the concept of "staged ratings" may be 
applicable.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the RO appropriately assigned staged ratings based 
on the authoritative findings on VA examination.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  38 C.F.R. § 3.102.  

Tinnitus

The veteran seeks an increased rating for his service- 
connected tinnitus, asserting that a 10 percent evaluation 
for each ear is warranted because his service-connected 
tinnitus is bilateral.  The RO denied the veteran's request 
because under 38 C.F.R. § 4.87, Diagnostic Code 6260 there is 
no provision for assignment of a separate 10 percent 
evaluation for the tinnitus of each ear. 

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre- June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral. The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
as here, and a disability rating for tinnitus of greater than 
10 percent was sought.

Recently, the Federal Circuit reversed the Court decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations. Id. Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus. Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  A 10 percent rating is the maximum rating 
under this code.  As there is no legal basis upon which to 
award separate schedular evaluations for tinnitus in each 
ear, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In the instant case the facts are not in dispute. Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The Board finds that the veteran is 
already receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.

Extra-schedular Rating

The veteran's representative also suggested that an increased 
evaluation on an extra-schedular basis is warranted.  In 
exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  

The record shows that the RO expressly considered referral of 
this case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1)(2006).  The Court has held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  

However, this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran currently has the maximum 
schedular rating for tinnitus.  Otherwise, he has testified 
to his difficulties and frustration in conversational 
interactions or in functioning in routine daily tasks because 
of his hearing impairment.  Nevertheless, the evidence does 
not indicate that these service-connected disabilities affect 
his employability in ways not contemplated by the Rating 
Schedule, whose percentage ratings represent the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  That is, 
the veteran has not presented a disability picture that is so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  These 
disabilities have not resulted in frequent hospitalizations 
or inpatient care.  

Referral for an extra-schedular rating in this instance is 
therefore not warranted because the evidence does not 
indicate that the service-connected hearing loss disability 
or tinnitus has rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  





ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss, prior to January 18, 2006, is denied.

A current rating in excess of 20 percent for bilateral 
hearing loss is denied.  

An initial rating in excess of 10 percent for tinnitus is 
denied.



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


